A second instrument was then tendered as a bond on appeal, which was made to Hugh Perrigan, who was only one of the parties interested in maintaining the order of the Surrogate; and the Surrogate refused to approve or file this also, and returned it. (5 Abbott's Digest, pp. 141-2, § 66.)
A third instrument was tendered as a bond on appeal, after the expiration of thirty days from the entry of the order appealed from. This, also, the Surrogate declined to approve and file, and returned. (5 Abbott's Digest, p. 143, § 80.)
The Public Administrator thereupon abandoned the appeal.